Exhibit 10.1

 

Execution Version

 

Named executive equity agreement

 

THIS NAMED EXECUTIVE EQUITY AGREEMENT (this “Agreement”) is made and entered
into as of November 23, 2020, by and among AVEPOINT, INC., a Delaware
corporation (the “Company”), Apex Technology Acquisition Corp., a Delaware
corporation (“Apex”) and [_________________] (“Executive”). The Company, Apex
and Participant each may be referred to in this Agreement from time to time as a
“Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Company and Apex, concurrently with the execution and delivery of
this Agreement, are entering into that certain Business Combination Agreement
and Plan of Reorganization, dated as of the date hereof (the “Business
Combination Agreement”), between the Company, Apex, Athena Technology Merger
Sub, Inc. (“First Merger Sub”) and Athena Technology Merger Sub 2, LLC (“Second
Merger Sub”) pursuant to which First Merger Sub will merge with and into the
Company (the “First Merger”), with the Company surviving the First Merger as a
wholly owned subsidiary of Apex (the “Surviving Corporation”) and promptly
following the First Merger, but in any event on the same day as the First Merger
and as part of the same overall transaction as the First Merger, the Surviving
Corporation will merge with and into Second Merger Sub (the “Second Merger”),
with Second Merger Sub surviving the Second Merger as a wholly owned subsidiary
of Apex. Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Business Combination Agreement.

 

WHEREAS, the Company, Apex and Executive, concurrently with the execution and
delivery of this Agreement and the Business Combination Agreement, are entering
into that Stockholder Support Agreement, dated as of the date hereof (the
“Stockholder Support Agreement”).

 

WHEREAS, Executive is a member of the Company’s senior leadership team and a
Named Executive. Executive holds the number shares of Company Common Stock set
forth under the headings “Cash-Settled Shares” (as adjusted pursuant to the
Named Executive Pro Rata Cutback (if any) in accordance with the terms of the
Business Combination Agreement, the “Executive Cash-Settled Shares”) and
“Stock-Settled Shares” (as adjusted to offset a reduction in the Executive
Cash-Settled Shares pursuant to the terms of the Business Combination Agreement,
the “Executive Stock-Settled Shares”) on Schedule A hereto (collectively, the
“Executive Shares”) and Company Options to acquire the number of shares of
Company Common Stock set forth under the heading “Total Executive Options” on
Schedule A hereto (the “Executive Options”).

 

AGREEMENTS

 

In consideration of the foregoing and the mutual agreements herein contained,
the Parties hereto agree as follows:

 

SECTION 1. Named Executive Common Stock. On the Closing Date and immediately
prior to the Effective Time, Executive shall contribute to Apex, free and clear
of any Liens other than Liens under applicable securities Laws, (a) the
Executive Cash-Settled Shares, and Apex shall accept from Executive the
Executive Cash-Settled Shares in exchange for (i) an amount in cash equal to the
(A) the product of the Per Share Amount, multiplied by the Executive
Cash-Settled Shares, minus (B) an amount equal to the product of (x) the Named
Executive Pipe Fees as determined in accordance with the Business Combination
Agreement, multiplied by (y) the quotient of (I) the amount of cash payable in
respect of the Executive Cash-Settled Shares and Executive Cash-Settled Options
under this Agreement (prior to the reduction in this clause (B), divided by (II)
the amount of cash payable in respect of all Named Executive Cash-Settled Shares
and Named Executive Cash-Settled Options under the Named Executive Equity
Agreements and the Business Combination Agreement prior to the reduction of any
Named Executive PIPE Fees; provided, that portion of the Named Executive PIPE
Fees allocated to Executive shall not exceed the amount set forth on Schedule B;
and (ii) the number of shares of Apex Common Stock equal to the product of the
Per Share Contingent Consideration (if any), multiplied by the Executive
Cash-Settled Shares; and (b) the Executive Stock-Settled Shares in exchange for
(i) a number of shares of Apex Common Stock equal to (A) the product of the Per
Share Amount, multiplied by the Executive Stock-Settled Shares, divided by (B)
$10.00; and (ii) the number of shares of Apex Common Stock equal to the product
of the Per Share Contingent Consideration (if any), multiplied by the Executive
Stock-Settled Shares, in each case in accordance with the Business Combination
Agreement.

 





 

 

SECTION 2. Named Executive Cash-Settled Options. The Parties hereby agree that
the Executive Options that are vested Company Options set forth on Schedule C
hereto (the “Executive Cash-Settled Options”) shall be Named Executive
Cash-Settled Options (as adjusted pursuant to the Named Executive Pro Rata
Cutback (if any) in accordance with the terms of the Business Combination
Agreement), subject to conversion in accordance with the terms of the Business
Combination Agreement. All other Company Options held by Executive (as adjusted
to offset a reduction in the Executive Cash-Settled Options pursuant to the
terms of the Business Combination Agreement) shall not be Named Executive
Cash-Settled Options and shall be treated as Company Options pursuant to the
Business Combination Agreement. Any Company Options granted to Executive after
the date hereof shall not be Named Executive Cash-Settled Options.

 

SECTION 3. Binding Effect of Business Combination Agreement. Executive hereby
acknowledges that he or she has read the Business Combination Agreement and this
Agreement and has had the opportunity to consult with its tax and legal advisors
(including with regard to the applicability of Section 3.02(g) (Withholding) of
the Business Combination Agreement). Each Executive shall be bound by and comply
with Sections 7.05(a) (Exclusivity) and 7.11 (Public Announcements) of the
Business Combination Agreement (and any relevant definitions contained in any
such Sections) as if (a) such Executive was an original signatory to the
Business Combination Agreement with respect to such provisions, and (b) each
reference to the “Company” contained in Section 7.05(a) of the Business
Combination Agreement (other than for purposes of the definition of Company
Business Combination Proposal) and in Section 7.11 of the Business Combination
Agreement (other than the first sentence of Section 7.11) also referred to each
such Executive.

 

SECTION 4. No Transfer. During the period commencing on the date hereof and
ending on the earlier to occur of (a) the Effective Time, and (b) such date and
time as the Business Combination Agreement shall be terminated in accordance
with Section 9.01 thereof (the “Expiration Time”), Executive shall not (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, file (or participate in the filing of) a registration statement with
the SEC (other than the Registration Statement) or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act, with respect to any Executive
Shares, (ii) deposit any Executive Shares into a voting trust or enter into a
voting agreement or arrangement or grant any proxy or power of attorney with
respect thereto that is inconsistent with this Agreement or otherwise transfer
any voting or approval rights with respect to the Executive Shares, by and among
the Company and the Stockholders (as defined therein), (iii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Executive Shares, exercise any put
rights under the Put & Call Agreement, dated as of December 26, 2019 (clauses
(i), (ii), (iii) and (iv) collectively, a “Transfer”) or (v) publicly announce
any intention to effect any transaction specified in clause (i), (ii), (iii) or
(iv), except, in each case, for any Transfers to Apex pursuant to this Agreement
and the Business Combination Agreement.

 



2

 

 

SECTION 5. Stock Dividends, Splits and Recapitalizations, Etc.

 

(a) The number of Executive Shares and Executive Options, as applicable, shall
be subject to adjustment from time to time in the event that the Company shall
(i) pay a dividend in, or make a distribution of, shares of Company Common Stock
on any of its outstanding shares of Company Common Stock (or securities
convertible into Common Stock), (ii) split or reverse split its outstanding
shares of Company Common Stock into a greater or smaller number of shares, (iii)
issue by reclassification of its Company Common Stock any shares of capital
stock of the Company or (iv) reorganize, recapitalize, consolidate or exchange
shares of Company Common Stock into or for any shares of capital stock of the
Company.

 

(b) Upon any of the events set forth in Section 3(a), the total number of shares
of Executive Shares and Executive Options immediately prior thereto shall be
adjusted so that Executive shall be entitled to receive, the same amount of
consideration set forth in Sections 1 and 2 pursuant to the Business Combination
Agreement.

 

SECTION 6. Representations and Warranties of Executive. Executive represents and
warrants as of the date hereof and as of the Closing to Apex and the Company as
follows:

 

(a) Executive has full legal capacity, right and authority to execute and
deliver this Agreement and to perform his or her obligations hereunder. This
Agreement has been duly executed and delivered by Executive and, assuming due
authorization, execution and delivery by the other parties to this Agreement,
this Agreement constitutes a legally valid and binding obligation of Executive,
enforceable against Executive in accordance with the terms hereof (except as
enforceability may be limited by bankruptcy Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies).

 

(b) Executive is the record and beneficial owner (as defined in the Securities
Act) of, and has good title to, all of the Executive Shares, and there exist no
Liens or any other limitation or restriction (including any restriction on the
right to vote, sell or otherwise dispose of such Executive Shares (other than
transfer restrictions under the Securities Act)) affecting any such Executive
Shares, other than Liens pursuant to (i) this Agreement, (ii) the Third Amended
and Restated Certificate of Incorporation of the Company, as amended, (iii) the
Business Combination Agreement, (iv) the Investment Agreements (as defined in
the Stockholder Support Agreement), (v) any Put & Call Agreement, dated as of
December 26, 2019, to which Executive and the Company is a party, (vi) any
Promissory Note or Partially Nonrecourse Promissory Note set forth on Section
4.23 of the Company Disclosure Schedule or (vii) any applicable securities Laws.
The Executive Shares and Executive Options are the only equity securities in the
Company owned of record or beneficially by Executive on the date of this
Agreement, and none of Executive’s Executive Shares or Executive Options are
subject to any proxy, voting trust or other agreement or arrangement with
respect to the voting of such Subject Shares, except as provided hereunder and
under the certain Amended and Restated Voting Agreement, dated as of December
26, 2019. Executive has full voting power with respect to the Executive Shares.
Other than the Executive Options, Executive does not hold or own any rights to
acquire (directly or indirectly) any equity securities of the Company or equity
securities convertible into, or which can be exchanged for, equity securities of
the Company, and will not establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Exchange Act, with respect to any Executive Shares or Executive
Options.

 

(c) The execution and delivery of this Agreement by Executive does not, and the
performance by Executive of his, her or its obligations hereunder will not, (i)
if Executive is not an individual, conflict with or result in a violation of the
organizational documents of Executive, (ii) require any consent or approval that
has not been given or other action that has not been taken by any Person
(including under any Contract binding upon Executive, Executive Shares or
Executive Options), in each case, to the extent such consent, approval or other
action would prevent, enjoin or materially delay the performance by Executive of
its, his or her obligations under this Agreement or (iii) conflict with or
violate any Law.

 



3

 

 

(d) There are no Actions pending against Executive, or to the knowledge of
Executive threatened against Executive, before (or, in the case of threatened
Actions, that would be before) any arbitrator or any Governmental Authority,
which in any manner challenges or seeks to prevent, enjoin or materially delay
the performance by Executive of its, his or her obligations under this
Agreement.

 

(e) Executive is a sophisticated stockholder and has adequate information
concerning the business and financial condition of Apex and the Company to make
an informed decision regarding this Agreement and the Transactions and has
independently and without reliance upon Apex or the Company and based on such
information as Executive has deemed appropriate, made its own analysis and
decision to enter into this Agreement. Executive acknowledges that Apex and the
Company have not made and do not make any representation or warranty, whether
express or implied, of any kind or character except as expressly set forth in
this Agreement.

 

SECTION 7. Termination. This Agreement and all of its provisions shall terminate
and be of no further force or effect upon the earlier of (a) the Expiration Time
and (b) the written agreement of Apex, the Company and Executive. Upon such
termination of this Agreement, all obligations of the parties under this
Agreement will terminate, without any liability or other obligation on the part
of any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party hereto shall have any claim against another
(and no person shall have any rights against such party), whether under
contract, tort or otherwise, with respect to the subject matter hereof. Sections
7 through 17 shall survive the termination of this Agreement.

 

SECTION 8. Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
will be governed by and construed in accordance with the Laws of the State of
Delaware applicable to contracts executed in and to be performed in that State.

 

SECTION 9. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a) THE PARTIES SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE CHANCERY
COURT IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS
AGREEMENT, AND BY THIS AGREEMENT WAIVE, AND AGREE NOT TO ASSERT, ANY DEFENSE IN
ANY ACTION FOR THE INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT THAT THEY ARE
NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SUCH COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY
SUCH COURTS OR THAT THEIR PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, THAT THE
ACTION IS BROUGHT IN AN INCONVENIENT FORUM, OR THAT THE VENUE OF THE ACTION IS
IMPROPER (PROVIDED, THAT IF JURISDICTION IS NOT THEN AVAILABLE IN THE DELAWARE
CHANCERY COURT, THEN ANY SUCH ACTION MAY BE BROUGHT IN ANY FEDERAL COURT LOCATED
IN THE STATE OF DELAWARE OR ANY OTHER DELAWARE STATE COURT). SERVICE OF PROCESS
WITH RESPECT THERETO MAY BE MADE UPON ANY PARTY TO THIS AGREEMENT BY MAILING A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT
ITS ADDRESS AS PROVIDED IN Section 15.

 



4

 

 

(b) WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 6.

 

SECTION 10. Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties and their respective heirs,
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder will be assigned (including by operation of
law) without the prior written consent of the Parties.

 

SECTION 11. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity without the necessity of proving the inadequacy of
money damages as a remedy and without bond or other security being required,
this being in addition to any other remedy to which they are entitled at law or
in equity. Each of the parties hereto hereby further acknowledges that the
existence of any other remedy contemplated by this Agreement does not diminish
the availability of specific performance of the obligations hereunder or any
other injunctive relief. It is accordingly agreed that the parties hereto shall
be entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the chancery court or any other state or federal court within the State of
Delaware, this being in addition to any other remedy to which such party is
entitled at law or in equity.  Each party hereto hereby further agrees that in
the event of any action by any other party for specific performance or
injunctive relief, it will not assert that a remedy at law or other remedy would
be adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on the grounds that money damages
are adequate or any other grounds.

 

SECTION 12. Amendment; Waiver. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by Apex, the Company and
Executive.

 

SECTION 13. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

SECTION 14. Conflict. The Parties agree that in the event of any conflict
between this Agreement and the Business Combination Agreement, the provisions of
the Business Combination Agreement shall control. Executive agrees that,
notwithstanding anything in the Company’s Third Amended and Restated Certificate
of Incorporation, dated as of December 26, 2019, as amended or restated, to the
contrary, the allocation of consideration in connection with the transactions
contemplated by the Business Combination Agreement shall be as set forth in the
Business Combination Agreement and this Agreement.

 



5

 

 

SECTION 15. Notices. All notices and other communications among the parties
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when e-mailed during normal business hours (and
otherwise as of the immediately following Business Day), except if an
undelivered message is received by the sender, addressed as follows:

 

  If to Apex:       Apex Technology Acquisition Corp.   533 Airport Blvd, Suite
400   Burlingame, California 94010   Attention: Steve Fletcher   Email:
 ##########       with a copy to (which will not constitute notice):      
Latham & Watkins LLP   140 Scott Drive   Menlo Park, California 94025  
Attention: Josh M. Dubofsky; Brian Paulson; Saad Khanani   Email:  ##########  
    If to the Company:       AvePoint, Inc.   901 East Byrd Street, Ste. 901  
Richmond, Virginia 23219   Attention:  Brian Brown   Email: ##########      
with a copy to (which shall not constitute notice):       Cooley LLP   55 Hudson
Yards   New York, New York 10001-2157   Attention: Mike Lincoln     David
Silverman   Email: ##########     ##########

 





6

 

 



  If to Executive:       To such Executive’s address set forth in such
Executive’s signature page hereto.       with a copy to (which will not
constitute notice):       Cooley LLP   55 Hudson Yards   New York, New York
10001-2157   Attention:   Mike Lincoln     David Silverman   Email: ##########  
##########



 

SECTION 16. Counterparts. This Agreement may be executed in two or more
counterparts (any of which may be delivered by electronic transmission), each of
which shall constitute an original, and all of which taken together shall
constitute one and the same instrument.

 

SECTION 17. Entire Agreement. This Agreement and the agreements referenced
herein constitute the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersede all prior understandings,
agreements or representations by or among the parties hereto to the extent they
relate in any way to the subject matter hereof.

 

* * * * *

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, the Executive, Apex, and the Company have each caused this
Named Executive Agreement to be duly executed as of the date first written
above.

 



  EXECUTIVE:           Name:   Address:

 



 

 



  APEX:         APEX TECHNOLOGY ACQUISITION CORP.         By:
                          Name:     Title:

 



 

 



  COMPANY:         AVEPOINT, INC.         By:                           Name:  
  Title:



 



 

 



 

